Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the digital processing comprising digitizing and downconverting received avionics signals and extracting phase information must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
The replacement drawing filed in the last response if not accepted since it fails to show the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claims 1-6, 8, 9, 11, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 1, 9 and 16, the claim language “the extracted data further comprising phase information” is not sufficiently enabled by the specification as filed. The specification does not provide any description as to the manner in which the received signals are processed by extracting data from the received signals, wherein the extracted data is representative of “phase information”.  That is, the claim purports to demodulate/decode/extract data from the received signals such that the signals each include data therein that is “phase information.” However, it is unclear what phase information is encoded in the signal from a target that is capable of being extracted as data from said signal or what the data defined as “phase information” even represents.  After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to ascertain what the phase information data encoded and received (as transmitted by some transmitter) encompasses and how it is extracted at the avionics receiver(s).
Claim 4 is insufficiently enabled with respect to the manner of calculating a relative bearing to a target vehicle from the extracted phase information data that was received by a plurality of receivers.  In fact, there is no claimed relationship between the signals received at the plurality of receivers and the target vehicle.  As such, in the broadest reasonable interpretation of from the extracted data” wherein the extracted data is defined by “phase information.” The specification fails to sufficiently enable the full scope of the claimed subject matter.  The claims purport to calculate a relative bearing based solely on extracted data, defined only as “phase information.”  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  In this case, it appears that essential elements/information are missing from the claimed subject matter.  It is not understood how any “extracted data (i.e. phase information)” in a received message at a plurality of avionics receivers are capable, alone, of ascertaining information to calculate a relative bearing.  Absent information related to the host vehicle position and information related to the position of the target, one of ordinary skill in the art would require undue experimentation to calculate a relative bearing from data in the avionics signals.  Moreover, according to the claim language the avionics signals are those signals that are transmitted by the transceiver and received by the receivers.  Thus, after consideration of the Wands factors, the scope of the claim is beyond that which is sufficiently enabled by the original specification and one of ordinary skill in the art would require undue experimentation to ascertain how to calculate a relative bearing, which is supposedly different from the determined bearing in light of the fact that the two are subsequently compared in claim 5, “from extracted data obtained from
In claim 16, the penultimate limitation sets forth the forming of an antenna array system “configured to self-calibrate.”  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result of synchronization, all means or methods of resolving the problem may be encompassed by the claim.  Unlimited functional claim limitations that extend to all means or methods of resolving a problem are not adequately supported by the written description and is not commensurate in scope with the enabling disclosure, both of which are required by section 35 USC 112(a).  In the only description of the operation of “self-calibrating,” the specification requires the processor to compare a calculated relative bearing to a determined relative bearing.  For example, the specification is limited to the following:
“The processor can be further configured to compare the calculated relative bearing to the determined relative bearing and self-calibrate based on the comparison. The calibration can involve determining a difference between the measured value of bearing based on the signal characteristics and the calculated value of bearing based on the GPS data. The processor can then make changes to how the measured value is determined based on the determined difference. For example, the processor can infer a different relative geometry of the array of receivers based on the determined difference. Thus, for example, different phase compensations can be assigned to the received phase values associated with the signals respectively received at the various receivers. Tuning of the phase compensations or other aspects of the calculation can be done until the measured value is within a predetermined threshold of the calculated value. The threshold can be set based on a combination of distance and angular accuracy desired. For example, at 200 nautical miles (nm) the angular threshold may be relatively small, whereas at 2 nm the angular threshold may be relatively larger. Alternatively, a single angular threshold may be used for all ranges or distances from the host vehicle.”
However, the instant claims fail to address these essential steps but rather sets forth a much broader scope of self-calibration that includes any and/or all forms of self-calibration, most of which are undisclosed in the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1, 9 and 16, the claim language “the extracted data further comprising phase information” is indefinite since the metes and bounds of such are not clearly and distinctly set forth.  The function of “digital processing” is associated with each avionics receiver. It is not clear what the scope of “phase information” is associated with such that each avionics receiver “extracts” this data from a received signal.  The fact that the “data” is extracted from a digitized signal would appear to suggest that the received avionics signals received at the respective antennas of each avionics receiver are modulated with “phase information” that is subsequently extracted/demodulated from the signal.  However, the Office fails to see where this is disclosed and described in the specification.  As such, the language is indefinite and fails to clearly and distinctly define the subject matter.
As noted in the previous Office Action, the terminology associated with “the avionics signals” is confusing since the claims do not clearly and distinctly define such.  According to claim 1, for example, the avionics signals represent signals transmitted by the transceiver and received by the plurality of receivers and thus encompass paths within the host vehicle between the transceiver and each of the receivers.  Subsequently, bearing information is determined 
Claim 3 is indefinite since it is unclear what the scope or meaning of “signal characteristic of the extracted data” is, particularly in light of the fact that the extracted data is “phase information”.  Thus, the scope of a “characteristic of the extracted data (i.e. phase information)” is undefined in the claims.  The specification fails to provide any assistance into an understanding of the identified claim language.
Claim 4 is indefinite since it is unclear what the distinction is between the determined relative bearing based on the extracted data, e.g. “phase information,” and the calculated relative bearing which is also based on the extracted data, e.g. “phase information.”
Claim 5 remains indefinite since the distinction between the “calculated relative bearing” and the “determined relative bearing” are unclear since both are based on “extracted data” that is defined as “phase information.”
In claim 9, the claim language sets forth “the associated transceiver is configured to process digitized signals” received from the plurality of avionics signals.  The claim further purports that the “the processing of the digitized signals of the digitized signals,” which represents a function of the associated transceiver, digitizes and downconverts the received avionics signals and respectively extracts data, wherein the extracted data is “phase information.”  The claim language is confusing and indefinite since the avionics receiver is described as phase information” is associated with such that each avionics receiver “extracts” this data from a received signal.  The fact that the “data” is extracted from a digitized signal would appear to suggest that the received avionics signals received at the respective antennas of each avionics receiver are modulated with “phase information.”  However, the Office fails to see where this is disclosed and described in the specification.  Alternatively, if in fact the “processing” associated with the wherein clause is directed to the transceiver, it likewise is unclear since there is nothing in the claims that purports to describe what or where the phase information is derived in a manner such that the phase information can be “extracted” from the received signals as data.  As such, the language is indefinite and fails to clearly and distinctly define the subject matter.  The method claim 16 is likewise indefinite with respect to the claimed “phase information” that is data extracted from the received signals.
As previously set forth regarding claims 16-17, the method sets forth forming an antenna array system “configured to self-calibrate.”  It is not clear what the scope of the system being configured “to self-calibrate” encompasses.  
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”).
Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) disclose the advantages of distributed antenna arrays over conventional arrays, such as in radar and communication applications (Abstract).  Figure 1(c) exemplifies a networked architecture wherein the primary advantages are the ability to reconfigure and add elements, adaptability to the operational environment and the ability to upgrade via software (1.2 Wireless Beamforming and its Advantages).  The elements are distributed over one or more platforms, including UAVs.  Jenn et al show the radar/beamforming equations.  Jenn et al show the architecture in Figure 7 including randomly distributed Transmit/Receive Modules, each of which is exemplified in Figure 8, including an antenna Array Element, a processor (DDS Modulator D/A and Demodulator A/D) configured to down-convert and digitize received avionics signals, a clock (Sync Circuit), and an interface (Wireless Module/Modem).  Each module communicates with a Beamformer/Controller that is configured to transmit and receive avionics signal between itself and each Array Element.  As the signal path is wireless, an equivalent interface is associated with the Beamformer/Controller to provide the necessary protocol.  The synchronization process is set forth (4.1 Time and Frequency Synchronization). The wireless architecture, which may include portions of which are hardwired, is set forth (4.4. Wireless Network Architecture).  Each array element returns in-phase and quadrature data to the central Beamformer/Controller.  Since the Beamformer and Controller is responsive to the position location data of each antenna element, the waveform and control data is selected based thereon and thus “self-calibrates” as that term is understood in its broadest reasonable interpretation.  Jenn et al incorporate the teachings of Yong et al “Sensor Synchronization, Geolocation, and Wireless Communication in a Shipboard .
Claims 3-6, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenn et al (“Distributed Phased Arrays and Wireless Beamforming Networks”) in view of Smith (8,798,911).
Jenn et al teach the subject matter substantially as claimed as set forth above but fail to specify a determined relative bearing and a calculated bearing of a target and the use of the comparison thereof for self-calibration.  Claims 16 and 17 are also included herein for completeness in this rejection as well to encompass self-calibration as that is described in the specification but not claimed.
As disclosed in the Applicant’s Admission of prior art to Smith at [0018], Smith teach the conventionality in situational awareness for an aircraft that “describe methods of using bearing determined from the ADS-B signals to provide a correction to the bearing measured by the directional antenna.”  As such, it would have been obvious to one having ordinary skill in the art to modify Jenn et al by self-calibrating the distributed antenna array on the basis of teachings of Smith wherein a measured bearing using the distributed radar antenna array is compared with a calculated bearing using data in an ADS-B broadcast.  Combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion KSR Int' l Co. v. Teleflex Inc. The claimed subject matter regarding the self-calibration technique is substantially equivalent to that which is claimed.
Response to Arguments
Applicant's arguments filed 11/10/20 have been fully considered but they are not persuasive. 
At the outset, it is noted that the applicants again change the claims/arguments to purportedly set forth the inventive subject matter.  From the original allegation of patentable subject associated with (1) a transceiver with an interface, to (2) the interface being that of the transceiver (2/19/19), to (3) a transceiver combining signals from plural receivers (6/13/19), to (4) inclusion of a processor for digitally processing received signals (11/22/19), to (5) a clock in synchronization with other clocks (5/4/20), to (6) digital processing comprising digitizing and downconverting received signals (in the instant response), the applicants have continued to express different reasons for arguing for patentability of the claimed subject matterover the course of the prosecution history.
The applicant argues that the prior art to Jenn et al and Smith fail to identically disclose the newly added elements nor do they disclose an interface configured to communicate with an array of a plurality of remotely disposed avionics receivers.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Contrary to the applicant’s opinion, Jenn et al disclose a transceiver (Digital Beamformer and Controller) configured to transmit and receive avionics signals at a host vehicle (e.g. ship) and a plurality of remotely disposed avionics receivers (Figure 7 exemplifies one of the Array Elements associated with a T/R Module).  . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646